DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     ADVANTA IRA SERVICES, LLC, FBO COHEN IRA #8003614,
                         Appellant,

                                     v.

        JOY’S LIQUOR LLC, a Florida limited liability company,
                   PRADEEP P. SAWH, individually,
                PREMIER BEVERAGE COMPANY, LLC,
  a Delaware limited liability company authorized to do business in the
                              State of Florida,
  THE FLORIDA DEPARTMENT OF BUSINESS AND PROFESSIONAL
                              REGULATION,
     DIVISION OF ALCOHOLIC BEVERAGES AND TOBACCO and
       THE STATE OF FLORIDA DEPARTMENT OF REVENUE,
                                 Appellees.

                               No. 4D18-1996

                          [November 14, 2018]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia Wood, Judge; L.T. Case
No. CACE-17-CA-021951 (18).

  Richard S. Weinstein of Richard S. Weinstein, P.A., Jupiter, for
appellant.

  Debi Gheorge-Alten of Debi Gheorge-Alten, P.A, Coral Springs, for
appellee Joy’s Liquor LLC, a Florida limited liability company.

PER CURIAM.

   We affirm the order denying appellant’s motion to vacate a clerk’s
satisfaction of judgment without prejudice to appellant seeking to obtain
an amended final judgment for the amount of its fees and costs.

   Affirmed without prejudice.

GERBER, C.J., WARNER and DAMOORGIAN, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2